 



EXHIBIT 10.15
AMENDMENT NO. 1 TO
AMENDED AND RESTATED EMPLOYMENT AGREEMENT
     This Amendment No. 1 (this “Amendment”), dated as of May 31, 2007, to the
Employment Agreement (“Agreement”), dated as of December 1, 1998, between Gil
Van Bokkelen (“Employee”) and ADVANCED BIOTHERAPEUTICS, INC. (“Employer”).
     WHEREAS, Employee is employed by Advanced Biotherapeutics, Inc., a
wholly-owned subsidiary of Athersys, Inc. (“Athersys”); and
     WHEREAS, Employer and Employee wish to amend the Agreement in connection
with the planned merger (the “Merger”) of Athersys with a wholly-owned
subsidiary of a shell company (as such term is defined in Rule 12b-2 under the
Securities Exchange Act of 1934, as amended (the “Exchange Act”)) that has a
class of equity securities registered under Section 12 of the Exchange Act
(“PubCo”); and
     WHEREAS, concurrent with and as a condition to the closing of the Merger,
PubCo intends to conduct a private placement transaction pursuant to
Regulation D promulgated under the Securities Act of 1933, as amended, whereby
PubCo will receive gross proceeds of at least $40 million as consideration for
the issuance of its equity securities (the “Offering”).
     NOW, THEREFORE, the parties hereto, intending to be legally bound, agree as
follows:
     1. Notwithstanding anything to the contrary in the Agreement, neither the
consummation of the Merger nor the consummation of the Offering shall be deemed
a “Change in Control” for purposes of the Agreement.
     2. This Amendment and the Agreement shall bind and inure to the benefit of
and be enforceable by Employee, Employer and their respective heirs, executors,
personal representatives, successors and assigns, except that neither party may
assign any rights or delegate any obligations hereunder without the prior
written consent of the other party. Notwithstanding anything to the contrary in
the foregoing, Employee hereby consents to the assignment by Employer of all of
its rights and obligations hereunder to any successor to Employer by merger or
consolidation or purchase of all or substantially all of Employer’s assets,
including, without limitation, any deemed assignment that occurs as a result of
the consummation of the Merger.
     3. This Amendment may be executed in two or more counterparts, each of
which constitutes an original, and all of which taken together shall constitute
one and the same Amendment. It is understood that all parties need not sign the
same counterpart. In the event that any signature is delivered by facsimile
transmission or by email delivery of a “.pdf” format data file, such signature
shall create a valid and binding obligation of the

1 of 3



--------------------------------------------------------------------------------



 



party executing (or on whose behalf such signature is executed) with the same
force and effect as if such facsimile or “.pdf” signature page were an original
thereof.
     4. The validity, interpretation, construction and performance of this
Amendment will be governed by the laws of the State of Ohio without regard to
its conflicts of law principles.
     5. Capitalized terms used but not otherwise defined herein have the
meanings set forth in the Agreement.

2 of 3



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, each of the parties has executed this Amendment as of
the day and year first written above.

                              Gil Van Bokkelen       Advanced Biotherapeutics,
Inc.    
 
                           
 
      /s/ Gil Van Bokkelen       By:       /s/ William (BJ) Lehmann            
                                         
 
                  Name:   William (BJ) Lehmann    
 
                  Title:   President and Chief Operating Officer    
 
                                         
Date
              Date            
 
                            Acknowledged By:                    
 
                            Athersys, Inc.       ReGenesys, LLC    
 
                           
By:
      /s/ John Harrington       By:       /s/ William (BJ) Lehmann              
            
 
  Name:   John Harrington           Name:   William (BJ) Lehmann    
 
  Title:   Executive Vice President & CSO           Title:   Vice President,
Secretary & Treasurer    
 
                                         
Date
              Date            

3 of 3